EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please Amended Specification
Do Not Delete Page 17 of Spec 8/24/2017
Do Not Enter Preliminary Amendment on Page 18 of “after the heading “CLAIMS” and before the first claim add – What is claimed is: --"
Please Amend Claim 19: 
	“consisting of,” to “consisting of [,]”

Please Amend Claim 21:
	“a synergistically effective dye” to “ [a] the synergistically effective dye”

“of 80” to “of less than or equal to 80%”

Please Amend Claim 24:
	“module” to “modulus”

	“long-term stability of the optical properties, wherein haze- and transmission values deviate maximally 10% from the starting value after storage of more than 500 hrs. at 80° at 50% relative humidity” to “transmission values deviate maximally 10% from the starting value after storage of more than 500 hrs. at 80°C at 50% relative humidity”

	“the portion of tri-phenyl” to “a portion of tri-phenyl”

	“transmission at 400 nm < 50% of transmission and” to transmission at 400 nm < 50% 

Please Amend Claim 26:
	“module” to “modulus”

“high long term stability of the optical properties, wherein the haze- and transmission values deviate maximally 10% from the starting value after storage of more than 500 hrs. at 80° at 50% relative humidity” to “haze- and transmission values deviate maximally 10% from the starting value after storage of more than 500 hrs. at 80° C at 50% relative humidity”
	
Please Amend Claim 27:
	“module” to “modulus”

	“a long term stability of the optical properties at 500 hrs at 80° at 50% relative humidity” to “wherein the haze- and transmission values deviate maximally 10% from the starting value after storage of more than 500 hrs. at 80°C at 50% relative humidity”

Please Amend Claim 29:
	“providing the cellulose esters or the mixture of cellulose esters” to providing the cellulose 

Please Amend Claim 31:  
	“production of a multifunctional” to “production of the [a] multifunctional”

	“dissolving the solid material” to “dissolving the cellulose triacetate or the mixture of cellulose triacetates”

“Tinuvin® 328” to “Phenol, 2-(2H-benzotriazol-2-yl)-4,6-bis(1,1-dimethylpropyl)”
	
“PTCDI” to “N,N-Di-(2,6-diisopropylphenyl)-1,6,7,12-(4-tert.butyl- phenoxy)-perylen-3,4,9,10-tetracarbonacid diimide (PTCDI)”

Delete “finely” from “finely filtered”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781